Court of Appeals, State of Michigan
                                      ORDER

                                                                              Michael J. Talbot, C.J.
People v Perkins; People v Williams; People v Hyall                             Presiding Judge

Docket Nos.    323454; 323876; 325741                                         All Court of Appeals
                                                                              Judges
LC Nos.        13-032653-FC; 13-033526-FC; 13-032654-FC


               The Court orders that a special panel shall be convened pursuant to MCR 7.2 15(1)
to resolve the conflict between this case and People v Skinner, _    Mich App _ ; _ N W2d
_ (2016) (Docket No. 3 17892).

               The Court further orders that part IV, section C, of the opinion in this case,
released on January 19, 2016, is vacated in its entirety. MCR 7.215(1)(5).

                Appellant Hyatt may fi le a supplemental brief within 21 days of the C lerk 's
certification of this order. Appellee may file a supplemental brief within 21 days of the service
of appellant's brief.




                      A true copy entered and certified by Jerome W. Zimmer Jr.. Chief Clerk, on




                             FEB 1 2 2016
                                                           ~~J.7 ' ~­
                                     Dare                               ~